Citation Nr: 1141752	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  06-14 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for coronary artery disease, to include as secondary to diabetes mellitus.  

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to diabetes mellitus.  

4.  Entitlement to service connection for diabetic retinopathy, to include as secondary to diabetes mellitus. 

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.  

6.  Entitlement to service connection for osteoporosis, to include as secondary to diabetes mellitus or service-connected asthma.  

7.  Entitlement to service connection for recurrent fractures of the hip, to include as secondary to diabetes mellitus or service-connected asthma.  

8.  Entitlement to a rating in excess of 10 percent for Hashimoto's disease with hypothyroidism. 

9.  Entitlement to a rating in excess of 30 percent for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to February 1984.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran and his spouse testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in November 2009.  A transcript of the hearing is of record.
In March 2010, the Board reopened the claim for service connection for diabetes mellitus and remanded it along with the other claims on appeal for further action by the originating agency.  The case has now returned to the Board for further appellate action.

The issues of entitlement to service connection for osteoporosis and recurrent hip fractures and entitlement to increased ratings for Hashimoto's disease and asthma are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Diabetes mellitus manifested to a compensable degree within one year from the Veteran's separation from active duty service.  

2.  Coronary artery disease was incurred secondary to service-connected diabetes mellitus. 

3.  Peripheral neuropathy of the bilateral upper and lower extremities was incurred secondary to service-connected diabetes mellitus. 

4.  Diabetic retinopathy was incurred secondary to service-connected diabetes mellitus.

5.  Erectile dysfunction was incurred secondary to service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The incurrence of diabetes mellitus during service is presumed based on its manifestation to a compensable degree within one year after the Veteran's discharge from active duty.  38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.119 (2011). 

2.  Coronary artery disease is the result of service-connected diabetes mellitus.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310. 

3.  Peripheral neuropathy of the bilateral upper and lower extremities is the result of service-connected diabetes mellitus.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310. 

4.  Diabetic retinopathy is the result of service-connected diabetes mellitus.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310. 

5.  Erectile dysfunction is the result of service-connected diabetes mellitus.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

The Veteran contends that service connection is warranted for diabetes mellitus as it was diagnosed within a year from his discharge from active duty service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as diabetes mellitus, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a) (2011). 

The Board finds that the evidence establishes diabetes mellitus was diagnosed within a year from the Veteran's discharge from active duty in February 1984.  
Service treatment records are negative for findings or diagnoses of diabetes mellitus, but the Veteran's private physician stated in a February 2008 letter that review of the Veteran's service records demonstrated elevated blood glucose levels as early as January 1984.  In addition, a current diagnosis of non-insulin dependent diabetes mellitus was noted on a January 1985 report from Tinker Air Force Base Hospital.  Since January 1985, the Veteran has undergone consistent treatment for diabetes mellitus and several physicians, including his private doctor and June 2010 VA examiner, have found that his disability had its onset within a year from active duty service. 

The evidence also establishes that the Veteran's diabetes mellitus manifested to a compensable degree within a year following his military service.  Diagnostic Code 7913 provides for a 10 percent evaluation for diabetes mellitus that is manageable by restricted diet only.  38 C.F.R. § 4.120, Diagnostic Code 7913.  The January 1985 report from Tinker Air Force Base indicates that the Veteran's diabetes did not require insulin and was possibly controlled by a restricted 1200 calorie anti-diabetic diet.  A February 1985 VA examiner also found that the Veteran's diabetes was managed by a restricted diet.  The Board therefore finds that the Veteran's diabetes mellitus manifested to a compensable degree within one year from his discharge from active duty and service connection on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309 is warranted.  

The evidence also establishes that the Veteran's diabetes mellitus has led to multiple secondary disabilities including coronary artery disease, peripheral neuropathy of the upper and lower extremities, diabetic retinopathy, and erectile dysfunction.  Service connection is provided for a disability, which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran's coronary artery disease and heart attack in June 1999 have been related to his diabetes by several private physicians and VA examiners in September 2007, December 2008, and June 2010.  The record also contains multiple diagnoses of peripheral neuropathy, retinopathy, and erectile dysfunction dating from the 1990s incurred secondary to diabetes mellitus.  As the Board has determined that service connection is warranted for diabetes mellitus, service connection on a secondary basis is appropriate for these disabilities.  

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claims.  


ORDER

Entitlement to service connection for diabetes mellitus is granted.

Entitlement to service connection for coronary artery disease as secondary to diabetes mellitus is granted.  

Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities as secondary to diabetes mellitus is granted.  

Entitlement to service connection for diabetic retinopathy as secondary to diabetes mellitus is granted. 

Entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus is granted.  


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the claims for service connection for osteoporosis and recurrent fractures and increased ratings for Hashimoto's disease and asthma. 

The Board's March 2010 remand ordered that the Veteran should be provided a notice letter that complied with the provisions of the VCAA to include notice of the types of evidence necessary to substantiate a claim for service connection on a secondary basis.  A letter was issued to the Veteran in March 2010, and while it contained notice regarding claims for increased ratings and earlier effective dates, it did not address secondary service connection.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  Upon remand, the Veteran must be informed of the evidence that can support his claims for service connection on a secondary basis.  

In addition, by this decision, service connection has been granted for diabetes, mellitus, and for coronary artery disease, peripheral neuropathy of the bilateral upper and lower extremities, diabetic retinopathy, and erectile dysfunction as secondary to diabetes mellitus.

VA has an obligation to explore all legal theories, including those unknown to the Veteran, by which he or she might be awarded service connection for a claimed disability.  See Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000); see also Bielby v. Brown, 7 Vet. App. 260, 262 (1994).  Recent decisions by the U.S. Court of Appeals for Veterans Claims and U.S. Federal Circuit Courts have affirmed this holding.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008); aff'd. 557 F.3d 1355 (Fed. Cir. 2009).  

The March 2010 Board remand also ordered that the Veteran should be provided a pulmonary function test (PFT) in conjunction with a VA examination to determine the current severity of his service-connected asthma.  A November 2010 letter from the Veteran indicates that he underwent a PFT on June 11, 2011; however, the June 2011 VA examination report does not contain the results of a PFT and no mention of such a test is made by the examining physician.  Thus, efforts should be made to determine whether the Veteran was provided a PFT in June 2011, and if so, the report must be associated with the claims folder.  If a PFT was not conducted in June 2011, the Veteran should be provided a PFT to determine the severity of his asthma.  

The Board also finds that an additional VA examination is necessary to determine the current manifestations and severity of the Veteran's service-connected Hashimoto's disease with hypothyroidism.  The June 2010 VA examiner found that there was no evidence of mental sluggishness or mental disturbance associated with the Veteran's hypothyroidism.  However, the Veteran provided credible testimony in November 2009 that he experiences loss of memory and concentration due to hypothyroidism.  Additionally, the July 2004 VA contract examiner noted that the Veteran's hypothyroidism produced emotional instability, poor memory, and depression.  The Veteran's private physician also found that the Veteran had occasional difficulty with depression in a November 2009 letter.  The Board finds that the Veteran should be provided a VA mental health examination to determine whether his hypothyroidism is productive of mental disturbance (to include dementia, slowing of thought, and depression) as these findings are associated with a higher rating under Diagnostic Code 7903 for rating hypothyroidism.  See 38 C.F.R. § 4.119, Diagnostic Code 7903.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) including notice regarding service connection for osteoporosis and recurrent hip fractures as secondary to service-connected diabetes mellitus or asthma.  

2.  The Veteran should be asked to identify any and all VA and non VA sources of treatment for his claimed osteoporosis and recurrent fractures, and for his service-connected Hashimoto's disease with hypothyroidism and asthma.  Obtain release of private medical records where necessary.  All identified records that are not already of record should be obtained.  In addition, obtain copies of any and all treatment records from the VA Medical Center (VAMC) in Oklahoma City, Oklahoma and any other VAMC identified that are not already of record.  If no additional treatment records are available for this time period, it should be so stated.

All requests and responses, positive and negative, should be associated with the claims file.  Take all follow-up actions indicated.  If the records cannot be obtained, inform the Veteran so that he may attempt to obtain them himself.

3.  Determine whether the Veteran was provided a PFT in June 2011 in association with the June 2011 VA examination.  If a PFT was provided, associate the test report with the claims file.  If a PFT was not provided, afford the Veteran a PFT to determine the severity of his service-connected asthma. 

4.  Thereafter afford the Veteran a VA examination with an appropriate examiner to determine any psychiatric or mental manifestations of hypothyroidism.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and examination of the Veteran, the examiner should determine whether the Veteran experiences any mental disturbance (to include mental sluggishness, slowing of thought, dementia, or depression) that is at least as likely as not (e.g., a 50 percent or greater probability) due to hypothyroidism.  A complete rationale should be provided for all medical opinions.  

5.  Thereafter, the June 2011 VA neurological examination should be returned to the examiner who conducted it for clarification on whether it is "at least as likely as not" (i.e., probability of 50 percent or more) that the claimed osteoporosis and recurrent fractures disorder is in any way the result of any service connected disability, to include the service-connected diabetes mellitus and secondary coronary artery disease, peripheral neuropathy of the bilateral upper and lower extremities, diabetic retinopathy, and erectile dysfunction right knee disability; as well as asthma and Hashimoto's disease with hypothyroidism, or of aggravation of a nonservice-connected disability by a service-connected disability.  

If the VA examiner who conducted the June 2011 VA examination cannot be found, or it is determined that the Veteran should be accorded another examination, the Veteran should be afforded an appropriate VA examination to determine the nature, extent, and etiology of his claimed osteoporosis and recurrent fractures.  The Veteran's claims folder must be made available to the examiner prior to the examination and the examiner should note such review.

Based on a review of the claims folder and the clinical findings of the examination, the examiner must offer the following opinions:

a) Is it "at least as likely as not" (i.e., probability of 50 percent or more) that any bone pathology to include osteoporosis and recurrent fracture had its onset during the Veteran's active duty or is otherwise the result of his active duty service or any service-connected disability?
b) Is it "at least as likely as not" (probability of 50 percent or more) that any bone pathology to include osteoporosis and recurrent fracture is the result of aggravation of a nonservice-connected disability by a service-connected disability.

A complete rational must be provided for each opinion.  

6.  The RO/AMC should advise the Veteran in writing that it is his responsibility to report for VA examination, to cooperate with the development of his claims, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any ordered examination, obtain documentation that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination, to include whether any notice that was sent was returned as undeliverable.

7.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
LJ. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


